Citation Nr: 1827446	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-49 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent for service-connected anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2015 and September 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In February 2018, the Veteran testified at a Board hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In September 2016, the Board granted service connection for anxiety disorder, NOS.  The Board also denied service connection for a cervical spine disability and a neurologic disorder.  At that time, the Board also remanded the syncope claim for additional development.  In a rating decision issued later in September 2016, the RO assigned an initial 30 percent rating for anxiety disorder, NOS.  The Veteran appealed the initial rating assigned and the issue was certified on appeal in April 2017.  In June 2017, the case was remanded to afford the Veteran a new hearing.  The case is once again before the Board.


FINDING OF FACT

The Veteran's service-connected anxiety disorder has been manifested by occupational and social impairment with reduced reliability and productivity; deficiencies in most areas and total occupational and social impairment has not been shown.





CONCLUSION OF LAW

The criteria for an initial 50 percent, but not greater, evaluation for service-connected anxiety disorder, NOS, have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Appellate review may proceed without prejudice to the Veteran.

II.  Increased Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155 (2012).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under Diagnostic Code 9413, the General Rating Formula for Mental Disorders is used for an anxiety disorder.  The General Rating Formula provides that a 0 percent rating is assigned for a mental condition that has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work life setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  As the Veteran's claim was certified after August 4, 2014, DSM-V applies.

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

The Veteran and his representative assert that his anxiety disorder warrants an increased rating greater than 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9413.

On July 10, 2008, the Veteran filed a claim of entitlement to service connection for a head condition.  In the Board's September 2016 Board decision, the claim was recharacterized as a psychiatric disorder, namely, anxiety disorder NOS, and the Board granted service connection for this disorder.  Later in September 2016, the RO assigned a disability rating of 30 percent for his anxiety disorder from July 10, 2008, date of receipt of claim.  The Veteran timely filed his notice of disagreement in October 2016 and timely filed a substantive appeal in December 2016.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date the claim was filed, the period beginning July 10, 2008.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).

The Board takes into consideration the Veteran's statements with respect to his anxiety disorder.  The Veteran states that he has depression and "sometimes I sleep, I lock myself in, keep the world away from me."  See February 2018 hearing transcript.  He states that he forgets appointments and if he doesn't have a list with dates, "I'd blow them right off," and he forgets his children's birthdays.  Id.  Regarding his anger, the Veteran states he gets "mad at everything" and gets aggressive when he doesn't like what he sees.  Id.  He belongs to Chapter 499 of the Vietnam Vets of America, the Elks Club in New Bedford, and the Veterans of Foreign Wars in New Bedford but states that he no longer has patience for it.  He states that he "does not do well with civilians" and prefers talking to former service members.  Id.  He has thought of hurting himself.  He states he cannot work anymore and hasn't worked in 15 or 16 years.  Id.  He states he believed he would have conflict in the work environment due to anger issues.  He doesn't go fishing anymore but still goes camping with family.  Id.

The Board acknowledges that while the Veteran is considered competent to report symptoms that he can personally observe because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of his anxiety disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").  Thus, the Board finds that the Veteran is able to report on symptoms such as pain and weakness but he is not able to identify the specific level of his anxiety disorder.

Turning to the medical evidence of record, a September 2011 VA examination notes symptoms of depression, panic attacks, memory problems, loss of control/violence potential, anxiety, sleep impairment, and suicidal symptoms.  A November 2013 VA examination reveals that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran has a good relationship with his three children.  The examiner also noted the Veteran's reports of symptoms of anxiety, sleep loss, nightmares, and general nervousness.  He had attempted to take his own life in 1976 that resulted in hospitalization.  See November 2013 VA examination.  The examiner reported symptoms of depressed mood, anxiety, and panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.

An October 7, 2016 VA treatment progress note reveals "no dysarthria, language fluent without paraphasic errors, normal prosody, fund of knowledge normal; affect full range; appropriate comportment."  See February 2016 VA treatment records.  An August 27, 2015, VA treatment progress note reveals normal speech, normal orientation, and mild to moderate dysarthria; an April 30, 2015 VA treatment progress note reveals normal speech; and an April 24, 2015 VA treatment progress note reports anxiety and difficulty of speech.  See February 2016 VA treatment records.

A February 2016 VA examination for seizures notes that the Veteran does not have good memory recall and has periods of memory lapses.  The examiner states that the Veteran has anxiety due to the lack of memory recall.

In the Veteran's January 2017 mental disorders VA examination, the examiner noted that the Veteran has recurrent brief depression, history of major depression, single episodes, and a history of unspecified anxiety disorder.  The examiner reported that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner notes that the Veteran lives in a group home with other veterans and likes the current living arrangement.  He gets along with other residents in the house, considers some of them to be his friends, and has three close friends.  He attends meetings at the Vietnam Veterans of America.  The Veteran reports close relationships with his three children, maintains regular contact with his sister, he enjoys regular family gatherings and board games with his children and grandchildren, and he sometimes babysits.  The Veteran remains independent doing activities of daily living, prepares his own meals, does his own laundry, and runs his own errands.  He enjoys walking and is hoping to resume camping, fishing, and other outdoor activities in the summer, and watches television.  The examiner also reported that the Veteran has a history of volunteering for various veteran-related events.  The Veteran's mood is "up and down."  He has episodic, brief depression with sadness, motivational deficits, rumination about past losses, and guilty feelings about his military service and loss of military career with symptoms lasting for a couple of hours to several days.  He has mild memory impairment since his last stroke.  The Veteran does not identify anxiety as a primary complaint but often feels out of place socially which he attributes to being a "country boy who lives in the city."  He denies any recent history of suicidal ideation, intent, or plan.  However, there was an attempt to take his own life in 1995 and 1996 due to marital and family losses.  He smokes cannabis and states that it helps with pain, anxiety, and sleep.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and difficulty in adapting to stressful circumstances, including work or a work life setting.

Furthermore, the examiner noted that the Veteran was appropriately groomed and dressed, alert and fully oriented, normal posture, appropriate eye contact, normally responsive facial expressions, clear speech and fluent with normal volume, rate, and tone.  His expressed thoughts were logical and coherent with no evidence of psychotic thought process.  There was no delusional content, his affect was bright and euthymic with intact humor, cognition was intact but not formally assessed in the examination.  Finally, the examiner opined that the Veteran continues to suffer from his disorder with the most prominent symptoms being depressive in nature.  The Veteran's mental health condition is considered "relatively mild" and its interference in his social and occupational functioning is also mild.  Id.

An April 6, 2016 VA treatment progress note reveals full range of affect; no dysarthria in his speech, language is fluent without paraphasic errors, normal prosody.  See January 2017 VA treatment records.  The same progress note reports his memory as orienting "fully to time, place, and purpose" and "recall of recent/remote biographical data" as "intact."  The same progress note reports good mood, appropriate comportment and normal fund of knowledge.

In this case, the Board has reviewed the Veteran's medical history, his lay statements, and the corresponding VA examinations.  The Board finds that the VA examinations during this time period are the most probative pieces of evidence in regards to the severity of the Veteran's anxiety disorder.  In reaching this conclusion, the Board has not overlooked the lay statements regarding the severity of the Veteran's condition but finds that the VA examinations during this time period are the most probative pieces of evidence because these evaluations specifically addressed the severity of the Veteran's mental condition.  Accordingly, the Board has placed significant weight on those evaluations.  Davidson, supra.

As stated previously, in order to be granted a higher disability evaluation of 50 percent, occupational and social impairment with reduced reliability and productivity must be shown.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas.  A 100 percent rating is warranted when there is total occupational and social impairment.  The Board finds that the Veteran is entitled to a rating of 50 percent, but not greater, because he does not endorse the symptoms that are required for a 70 or 100 percent rating.  More specifically, the Veteran's speech was consistently found to be coherent, logical, and clear.  His expressed thoughts were logical and coherent.  There was no delusional content, his affect was bright and euthymic with intact humor, and his cognition was intact.  There was no evidence of panic attacks more than once per week.  His attention and concentration were found to be intact.  He has mild memory loss with periods of memory loss and reports that he forgets appointments and birthdays but subsequent medical history notes his memory as orienting "fully to time, place, and purpose" and "recall of recent/remote biographical data" as "intact."  However, with regard to his motivation and mood, the Veteran describes his mood as "up and down" with episodic, brief depression with sadness and motivational deficits lasting for a couple of hours to several days.  In addition, although the Veteran also has active social relationships with other service members and family members including his three children, he acknowledge significant problems getting along with "civilians," and indicated that he no longer has the patience to attend functions with groups he has been associated with such as Vietnam Veterans of America, the Elks, and VFW.  

On the other hand, there was no indication that the Veteran displayed any symptoms associated with a 70 percent disability rating, such as continuing suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  Finally, there was no indication that the Veteran displayed any symptoms associated with a 100 percent disability rating, such as gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.

In summary, the Board finds that the Veteran's overall disability picture for his anxiety disorder was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, chronic sleep impairment, memory loss, disturbances of motivation and mood, and difficulty establishing relationships with "civilians," which more closely approximate the criteria for his current rating of 50 percent disabling.  Therefore, the Board finds that the evidence supports a 50 percent rating but that a preponderance of the evidence of record is against a rating in excess of 50 percent.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9413.

The Board finds that it is not necessary to consider an implied claim for a total disability rating based on individual unemployability (TDIU) pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as there is no indication or an assertion by the Veteran or his representative that he is unemployable as a result of this service-connected disability.

Additionally, in light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected anxiety disorder, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).


ORDER

Entitlement to an initial evaluation of 50 percent, but not greater, for service-connected anxiety disorder, not otherwise specified (NOS) is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


